DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 11, 13, 14, 15, 18, and 19, are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sinclair et al. (US 6,860,347 B2).
With respect to claim 11, Sinclair et al. discloses a wheelchair motor attachment comprising a drive linkage 7 with hub drive 2, pivoting mounting attachment 6, 20 for connection to a bar10 of wheelchair, wherein a drive wheel 9 contacts the ground behind  a connection point of said mounting attachment, as shown in figures 1-6.
With respect to claim 13, said drive wheel is located midway between wheelchair wheels, as shown in figure 1.
With respect to claims 14 and 15, the bar 10 is directly connected to the wheel stub axle, parallel with the ground, and can be considered an extension of said stub axle, further, the axle is an intended use of the wheelchair and has been given little patentable weight.
With respect to claims 18 and 19, the linkages are adjustable and include clamps 4, as shown in figures 3-5.

    PNG
    media_image1.png
    562
    472
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinclair et al., as applied to claim 1, and in further view of Barthelt (US 7,832,515 B2).
With respect to claim 12, Sinclair et al. does not disclose a remote control.  Barthelt does disclose a remote control 53 for wheelchair motor, as shown in figure 3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the remote control of Barthelt into the wheelchair drive of Sinclair et al. in order to control the drive remotely.
With respect to claims 16, Barthelt discloses a circuit or receiver 51, which would inherently be located in the drive hub for operation with the remote control, as shown in figure 3.
With respect to claim 17, the remote control of Berthelt is capable of being clipped to the wheelchair or any other surface with the use of a clip sized properly for it’s intended fastening.
Claims 20-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinclair et al. (US 6,860,347 B2) and in further view of Barthelt (US 7,832,515 B2)
With respect to claims 20 and 28, Sinclair et al. discloses a wheelchair motor attachment comprising a drive linkage 7 with hub drive 2, pivoting mounting attachment 6, 20 for connection to a bar10 of wheelchair, wherein a drive wheel 9 contacts the ground behind  a connection point of said mounting attachment, as shown in figures 1-6.  Sinclair et al. does not disclose a remote control.  Barthelt does disclose a remote control 53 for wheelchair motor, as shown in figure 3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the remote control of Barthelt into the wheelchair drive of Sinclair et al. in order to control the drive remotely.
With respect to claims 21 and 29, said drive wheel is located midway between wheelchair wheels, as shown in figure 1.
With respect to claims 22 and 23, the bar 10 is directly connected to the wheel stub axle, parallel with the ground, and can be considered an extension of said stub axle, further, the axle is an intended use of the wheelchair and has been given little patentable weight.
With respect to claims 24, Barthelt discloses a circuit or receiver 51, which would inherently be located in the drive hub for operation with the remote control, as shown in figure 3.
With respect to claim 25, the remote control of Berthelt is capable of being clipped to the wheelchair or any other surface with the use of a clip sized properly for it’s intended fastening.
With respect to claims 26, 27, and 30, the linkages are adjustable and include clamps 4, as shown in figures 3-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618